Foster, V. C.
(orally).
The proofs satisfy me that the prayer of the bill for the-correction of the mistake in the description contained in the-deed from the complainant to. Mrs. Piggage should be allowed, and that the description contained in the mortgage-from her to the building and loan association should be corrected, and that the prayer for the reformation of the mortgage should be allowed, upon condition, however, that complainant make good his tender to convey to her that part of the premises which it was intended she should have title, to,, and which the complainan fc, for the purpose of effecting’ a settlement with her, obtained title thereto from the heirs of Burton Woolley.
This correction of the deed should be without any expense-to Mrs. Piggage.
Complainant has throughout the ease offered himself ready and willing to make this correction in the title, and the condition that he do so can be embodied in the decree.
I find nothing in the case to- support the allegations of the-answer that Mrs. Piggage and her predecessors in title held by adverse possession any portion of the property involved in this controversy, and a decree will be advised accordingly.